Citation Nr: 1818056	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-08 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record. 

The Veteran's claim for increased rating was previously remanded by the Board in September 2016 for further development.  


REMAND

The Board finds that additional development is required for the claim for increased rating for a left leg disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In September 2016, the Board remanded the claim for increased rating for a left femur disability.  The RO provided a VA examination in February 2017.  However, a close review of that VA examination shows that VA only evaluated the nature and severity of the hip and thigh condition, as they related to the service-connected femur disability.  No examination was conducted with regard to the left knee disability.  Therefore, the Board finds that the development to be incomplete and does not substantially comply or complete those directives requested by the Board's last right remand.  

The Board notes that a remand confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the claim for an increased rating for service-connected femur fracture residuals, the Board's September 2016 remand noted that all necessary examinations should be conducted to evaluate the nature and severity of the left femur disability, to explicitly include evaluation of the left knee.  However, upon review of the VA examination provided to the Veteran, the VA examiner only noted review and evaluation of the hip and thigh symptoms.  Therefore, the Board finds the examination to be incomplete and remand is required for VA to fulfill the duty to assist the Veteran.

The Board notes specifically that the Veteran's current disability is rated under Diagnostic Code 5255, for disability of the femur.  Under that Diagnostic Code, ratings are based on an evaluation of both impairment of the knee or hip.  Therefore, any evaluation under Diagnostic Code 5255 must include contemporaneous medical evidence for both the hip and the knee.  As the February 2017 VA examination did not evaluate the Veteran's knee disability, the most current of evaluation for the Veteran's knee is from May 2010, nearly eight years ago.  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of leg disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the claim for an increased rating for his left lower extremity disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from physical therapists that are not already of record.

3.  Then, schedule the Veteran for a VA examination of the service-connected left leg disability, to include specific examinations for any symptoms and manifestations of the hip and knees.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the current nature and severity of the left leg disability, to include a current diagnosis.  The examiner should provide range of motion of the knee and hips for passive and active motion and on weight-bearing and nonweight-bearing, with comparison to the other leg.  The examiner should state whether there is any additional loss of function due to pain, excess motion, weakened motion, fatigability, incoordination, or on flare up.  The examiner should state whether there is any malunion of the femur and if so, should state whether slight, moderate, or marked knee disability or hip disability is shown.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


